Citation Nr: 9913743	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  95-07 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disability.

2.  Entitlement to service connection for an organic disease 
causing impotence.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Marine Corps from 
March 1964 to March 1968, and among his awards are Army Jump 
Wings.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Oakland 
Regional Office (RO) January 1994 rating decision which 
denied service connection for a low back disability and 
organic disability causing impotence.

By January 1994 rating decision, the RO granted service 
connection for bilateral hearing loss, assigning it a 
noncompensable rating.  A notice of disagreement with regard 
to the rating assigned the veteran's hearing loss disability 
was received in March 1994, a statement of the case was 
issued in April 1994, and substantive appeal was received in 
December 1994.  By July 1994 rating decision, the rating of 
his service-connected hearing loss was increased to 20 
percent; in that rating decision, the RO indicated that the 
grant of a compensable rating for the service-connected 
hearing loss disability represented a full grant of the 
benefit sought on appeal.  However, in view of AB v. Brown, 6 
Vet. App. 35, 38 (1993), the claim remains in controversy 
where less than the maximum available benefit is awarded.  
Nevertheless, by letter dated in July 1995, the veteran 
indicated his satisfaction with the rating assigned his 
hearing loss disability.  Therefore, this matter has been 
effectively withdrawn from appellate consideration.  
38 C.F.R. § 20.204(b) (1998).

In July 1996, the veteran filed a claim of an increased 
rating for his service-connected bilateral hearing loss.  As 
this matter has not yet been adjudicated by the RO, it 
remains pending and is referred back to the originating 
agency for adjudication.  See Kandik v. Brown, 9 Vet. App. 
434 (1996); Hanson v. Brown,
9 Vet. App. 29 (1996).  

By December 1994 RO rating decision, service connection was 
denied for an organic disease of the glandular system; no 
timely appeal from that decision was filed by or on behalf of 
the veteran; thus, the December 1994 rating decision became 
final, is not subject to revision on the same factual basis, 
but may be reopened on submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1998); Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  The veteran's March 1996 written 
correspondence to the RO may be interpreted as an application 
to reopen the claim of service connection for an organic 
disease of the glandular system.  As this matter has not yet 
been adjudicated by the RO, it remains pending and is 
referred back to the originating agency for initial 
adjudication.  See Kandik, 9 Vet. App. 434; Hanson, 9 Vet. 
App. 29.  

By June 1995 RO rating decision, service connection was 
granted for post traumatic stress disorder (PTSD), and a 50 
percent evaluation was assigned, effective July 25, 1994, the 
date entitlement arose.  A notice of disagreement with regard 
to the rating assigned that disability was received in July 
1995, a statement of the case was issued in November 1995, 
and substantive appeal was received in December 1995.  By 
October 1996 determination, the RO increased the rating of 
his PTSD to 70 percent; in December 1998, the evaluation of 
that disorder was increased to 100 percent, effective July 
25, 1994.  The December 1998 favorable action by the RO as to 
the claim of increased rating for PTSD renders the claim moot 
as a full grant of the benefit sought pursuant to Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

By March 1996 rating decision, the RO denied the veteran's 
claim of a compensable rating for his service-connected punji 
stake wound to the right foot.  Although timely notice of 
disagreement with regard to that decision was received by the 
RO in June 1996, no statement of the case has been issued to 
date.  Accordingly, this matter is referred back to the RO 
for appropriate action, including issuance of a statement of 
the case.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26 (1998).


FINDINGS OF FACT

1.  The veteran sustained a low back injury in service; his 
current low back disability is likely the result of such in-
service injury.

2.  Impotence or organic disease causing impotence were not 
evident in service or for many years thereafter; medical 
evidence does not reveal a current diagnosis of organic 
disease causing impotence and does not demonstrate that the 
veteran's current impotence is causally related to service or 
any incident occurring therein.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, his low back disability was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991).

2.  The veteran has not presented a well-grounded claim of 
service connection for organic disease causing impotence.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection may also be 
allowed on a presumptive basis for certain disabilities, 
including arthritis, if the disability becomes manifest to a 
compensable degree within 1 year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1998).  

The U.S. Court of Appeals for Veterans Claims (the U.S. Court 
of Veterans Appeals prior to March 1, 1999, hereinafter "the 
Court") has held that lay observations of symptomatology are 
pertinent to the development of a claim of service 
connection, if corroborated by medical evidence.  See Rhodes 
v. Brown, 4 Vet. App. 124, 126-127 (1993).  The Court 
established the following rules with regard to claims 
addressing the issue of chronicity.  Chronicity under the 
provisions of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  A lay person is not, however, competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).

The veteran's service medical records reveal an October 1967 
report of middle lower back pain, occasionally radiating and 
increasing on bending, lifting, coughing, or sneezing.  On 
examination, a minimal para-spinous muscle spasm was noted at 
L3-5, but there was no evidence of parasthesias, neurological 
deficit, or muscle weakness in the lower extremities; 
clinical impression was possible herniated nucleus pulposus 
and an X-ray study of the lumbar spine was ordered (the Board 
notes that an X-ray report is not of record, and it is not 
clear whether an X-ray study was actually performed).  No 
pertinent report or clinical findings were noted on medical 
examination prior to service separation in February 1968.  

Medical records from C. Frey, M.D., and H. Vontobel, M.D., 
reveal a July 1990 report of a few year history of erectile 
impotence.

On VA Agent Orange medical examination in July 1994, the 
veteran indicated that he experienced persistent pain in the 
lumbosacral spine, associated with bilateral leg weakness, 
since an injury sustained in a parachute jump during training 
in 1965.  He reported a 25-year history of sexual impotence 
and experiencing other genitourinary symptoms.  On 
examination, an unconfirmed diagnosis of urinary tract 
infection was indicated.

VA outpatient treatment records from June to September 1994 
reveal, in pertinent part, a July 1994 report of lack of 
interest in sex for "many years."  In September 1994, he 
indicated that he had a 20-year history of impotence, noting 
that it started "after Vietnam;" past medical treatment was 
reportedly occasionally successful and vascular studies had 
been normal.  

On psychiatric examination by L. Richnak, M.D., in January 
1995, the veteran reported, in pertinent part, that he had a 
history of lumbar spine injury and that he had some 
"difficult jumps" while a paratrooper during service.  On 
examination, Axis III diagnosis was low back pain secondary 
to parachute jump in Vietnam.

On VA medical examination in December 1995, performed in 
conjunction with the examiner's review of the claims folder, 
the veteran indicated that he sustained a back injury in a 
parachute jump during training in 1967, and that he received 
medical treatment in October 1967.  He indicated that he has 
experienced frequent problems with his back, including 
radiating pain and muscle spasms, since his in-service 
injury, noting that he received intermittent medical 
treatment associated with his back symptomatology from 
various private physicians in Germany, Switzerland, and 
Spain.  Reportedly, a January 1995 magnetic resonance imaging 
study of the lumbosacral spine revealed degenerative changes 
and disc herniation in the lower lumbar spine.  On 
examination, history of back injury with continuing low back 
pain was diagnosed.  The examiner indicated that the veteran 
had a well-demonstrated back pathology which may well be 
related to the old injury in 1967.

On VA medical examination in December 1995, the veteran 
indicated that he received intermittent treatment for 
impotence.  

In an undated latter received by the RO in August 1996, the 
veteran's spouse of 10 years indicated, in pertinent part, 
that he experienced back pain and was unable to "function as 
a man."  

At an August 1996 RO hearing, the veteran testified that he 
injured his back in a parachute jump in 1967 but did not seek 
immediate medical attention because he wanted to hide his 
pain.  Reportedly, about a month after his injury, his pain 
became noticeable by others and he was sent for a medical 
examination (he indicated that he received medical treatment 
on only one occasion in service and did not go back for 
follow-up treatment).  He indicated that he received medical 
treatment from numerous private physicians in Germany, 
Switzerland, and Spain, beginning shortly after his service 
separation in March 1968.  

Clinical records from B. Eaton, D.C., reveal that an October 
1994 X-ray study of the veteran's spine showed a marked 
thinning of the 5th lumbar vertebrae and osteophytes at the 
same level (indicating the condition existed for 
"sometime"), and ligament laxity at L1 and L2.  In an 
October 1996 letter, Dr. Eaton clarified that the veteran's 
condition could have had its onset between 5 and 25 years 
earlier.  

A September 199(?) letter from U. Ledermann, M.D., received 
by the RO in October 1996, indicates that he treated the 
veteran on 4 occasions between May 1989 and June 1991 for 
radiating low back pain.  Dr. Ledermann indicated that the 
veteran informed him that he experienced recurrent and 
sometimes radiating low back pain since a 1968 injury.  
Clinical examination revealed a blockage of the left 
iliosacral joint and a rotation blockage of the 5th lumbar 
vertebrae, a combination which very often represents a post 
traumatic residual.  

VA outpatient treatment records from August 1997 to May 1998 
reveal, in pertinent part, intermittent treatment associated 
with the veteran's low back pain.  In December 1997, 
degenerative disc disease with radiculopathy of the lumbar 
spine was diagnosed.  In March 1998, he indicated that he 
experienced back pain since a parachuting injury in 1967.  

Service connection for a low back disability:

A review of the record indicates that the veteran's claim of 
service connection for a chronic low back disability is well 
grounded.  Thus, VA has a duty to assist in the development 
of facts pertinent to the claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In this regard, 
it is noted that all available pertinent records have been 
associated with the claims folder.  

Based on the evidence of record, as discussed above, the 
Board finds that the evidence supports service connection for 
a chronic low back disability.  The veteran's service medical 
records reveal that he sought medical treatment for radiating 
low back pain in October 1967, and at the time of 
examination, the possibility of a diagnosis of herniated 
nucleus pulposus was entertained and clinical studies were 
ordered; as the record does not contain such reports, it 
cannot now be determined whether such disability was in fact 
present at that time.  Yet, the veteran has repeatedly and 
consistently indicated, including at a hearing in August 
1996, that he sustained low back injury in a parachute jump 
during service and continues to experience radiating low back 
pain since that time.  The Board notes that the veteran 
contends that he initially injured his low back in a 
parachute training jump, thus making 38 U.S.C.A. § 1154(b) 
inapplicable to his claim.  Nevertheless, the credibility of 
his contention regarding in-service low back injury and 
subsequent symptoms of pain is presumed and is not 
contradicted by any available evidence of record.  Although 
he, as a lay person, is not competent to render a medical 
diagnosis of a chronic disability or provide a link between 
in-service back injury and current disability, see Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992), he is competent to 
provide an account of personally observable symptoms of pain.  
See Cartright v. Derwinski, 2 Vet. App. 24 (1991).  Moreover, 
the VA examiner opined in December 1995, that he has well-
demonstrated back pathology which may be related to an old 
injury (in 1967); Dr. Eaton opined in October 1996, that his 
condition could have had its onset between 5 and 25 years 
earlier, which indicates that it may in fact be related to an 
injury of active service origin; Dr. Ledermann, who treated 
the veteran from 1989 to 1991, opined that the nature of his 
low back disability was consistent with post traumatic 
residuals.  

The Board believes that the evidence above reflects relative 
equipoise and an approximate balance of positive and negative 
evidence in connection with the veteran's claim.  See 
38 C.F.R. § 3.102 (1998); it appears at least as likely as 
not that his current chronic low back disability developed as 
a result of an in-service injury.  Thus, resolving the 
benefit of the doubt in the veteran's favor, his chronic low 
back disability was incurred in active service.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Service connection for organic disease causing impotence:

As above, the threshold question for resolution is whether 
the veteran has presented evidence that his claim as to this 
issue is well grounded.  See 38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim.  Murphy, 1 Vet. App. at 
81.  A mere allegation that a disability is service connected 
is not sufficient; the veteran must submit evidence in 
support of his claim which would justify a belief by a fair 
and impartial individual that the claim is plausible. 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois, 6 Vet. App. at 140, citing Espiritu, 
2 Vet. App. at 494.  Thus, lay statements regarding a medical 
diagnosis or causation do not constitute evidence sufficient 
to establish a well-grounded claim under 38 U.S.C.A. 
§ 5107(a).  See Grottveit, 5 Vet. App. at 93.

Based on the evidence of record, as discussed above, the 
Board finds that the claim of service connection for organic 
disease causing impotence is not well grounded.  Impotence or 
any disease shown to cause impotence was not evident in 
service or for many years thereafter.  Although he is shown 
to have received treatment for impotence from Drs. Frey and 
Vontobel in 1990, he indicated during the course of such 
treatment that he was impotent for a "few years."  
Moreover, although he indicated a history of impotence since 
service in Vietnam, during VA outpatient treatment and on 
Agent Orange medical examination in July 1994, organic 
disease causing impotence, of service origin or otherwise, 
was not found to be evident.  As a current organic disease 
causing impotence is not shown by competent (medical) 
evidence, his claim must be denied as not well grounded.  See 
Rabideau, 2 Vet. App. 14; see also Brammer v. Derwinski, 3 
Vet. App. 223 (1992) (in the absence of proof of a present 
disability there can be no valid claim).

The Board notes that the veteran suggested a link between his 
current impotence and exposure to Agent Orange in Vietnam.  
38 U.S.C.A. § 1116(a)(1) (West 1991) provides that a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, and has a disease 
referred to in paragraph (2) of this section, shall be 
presumed to have been exposed during such service to an 
herbicide agent unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
that service (the Board notes that the veteran satisfies the 
first prong of the requirement in that he did have requisite 
service in Vietnam).  The specific diseases presumed to have 
been incurred as a result of Agent Orange exposure are listed 
in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (1998); 
impotence is not a disease listed in either 38 U.S.C.A. 
§ 1116(a) or 38 C.F.R. § 3.309(e).  In McCartt v. Brown, 12 
Vet. App. 164 (1999), the Court held that neither the 
statutory (38 U.S.C.A. § 1116) nor the regulatory (38 C.F.R. 
§ 3.307(a)(6)(iii)) presumption will satisfy the in-service 
incurrence element of Caluza v. Brown, 7 Vet. App. 498 (1995) 
where the veteran has not developed a condition listed in 
either 38 U.S.C.A. § 1116(a) or 38 C.F.R. § 3.309(e).  Thus, 
service connection for impotence may not be established on a 
presumptive basis.

In this case, the only evidence of record before the Board 
specifically linking the veteran's impotence to service 
consists of his own contentions.  Such evidence is 
insufficient to well ground the claim because he is not shown 
to be competent to offer evidence requiring medical 
experience and specialized medical knowledge and skill.  
Grottveit, 5 Vet. App. at 93.  Although he is competent to 
state the nature of symptoms which he personally observes, 
including impotence, see Cartright, 2 Vet. App. 24, he is not 
competent to provide a medical diagnosis of an organic 
disease causing impotence or to relate his current impotence 
to active service.

Generally, in order for a claim to be well grounded, medical 
evidence of nexus between a current disability and service is 
required.  In Libertine, 9 Vet. App. 521, it was held that 
certain disabilities are susceptible to observation by lay 
persons, thus warranting the grant of service connection 
based on lay statements alone, but in other instances, 
medical evidence of nexus to service is still required.  Id. 
at 524.  In this case, the Board finds that while the veteran 
and his spouse are capable of describing impotence, they are 
not competent to establish the required nexus between service 
and the onset of impotence. 

Finally, the evidence of record does not show, nor is it 
contended by or on behalf of the veteran, that any organic 
disease causing impotence is related to any combat service; 
thus, the provisions of 38 U.S.C.A. § 1154(b) are not 
applicable to this claim.

Although the veteran's claim has been considered and denied 
by the Board on a ground different from that of the RO, which 
denied the claim on the merits, the veteran has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the veteran 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81-82.

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence or availability 
of any medical evidence that has not already been obtained 
that would well ground his claim.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997). 


ORDER

Service connection for a chronic low back disability is 
granted.

Service connection for an organic disease causing impotence 
is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


